835 F.2d 877
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Oscar CLEMONS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-1545.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1987.

Before LIVELY, Chief Judge, NATHANIEL R. JONES and RALPH B. GUY, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals the district court's denial of his motion for approval of a vocational rehabilitation program and reinstatement of disability benefits terminated by the Social Security Administration due to his present incarceration.  Upon review of the record and briefs submitted by the parties, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon review, we hereby affirm the judgment of the district court denying plaintiff's motion for court approval of a rehabilitation program for the reasons set forth in the report and recommendation of the United States magistrate filed April 30, 1987, and adopted by the district court by order filed May 22, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.  This affirmance is without prejudice to plaintiff's ability to seek future court approval of a vocational rehabilitation program that comports with the requirements of 42 U.S.C. 402(x)(1).